PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/976,786
Filing Date: 10 May 2018
Appellant(s): WILSON et al.



__________________
Mark J. Itri
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (US 2014/0321124 A1) in view of Brown et al (US 2016/0176163 A1) and Milanovska et al (US 2014/0178642 A1).
Regarding claim 6-11, Schneider would have suggested or otherwise rendered obvious a glass sheet (i.e.,  composite article) comprising a first layer defining an outer surface of the composite article and comprising a first glass body and ceramic particles embedded within the first glass body (para 67-68, 72, 97). Schneider also suggests the use of a backer sheet (para 100); and that the composite articles may be used in architecture panels, display, or appliances (para 3).
Schneider fails to suggest a second layer adjacent to the first layer and comprising a second glass body. 
	Brown suggests a composite body comprising two glass sheets that may be used in architecture panels or displays (para 49).

Schneider teaches the use of silica (i.e., ceramic) particles as light scattering particles on the surface or embedded in a glass sheet. One of ordinary skill in the art at the time of invention would have known to adjust the location and concentration of the light scattering particles (on either sheet or layer) to optimize their effects. Schneider further teaches the light scattering features may be located in select regions in order to generate an illuminated decorative pattern, such as picture, theme or design, on the surface of the glass sheet (para 67-68, 72, 97).
Schneider further suggests the particles may be applied as a coating (i.e., the ceramic particles and the first glass body both define the outer surface and at least some of the ceramic particles extend outside the first glass body) or embedded in the glass layer (i.e., the first glass body defines an entirety of the outer surface and each of the ceramic particles is immersed within the first glass body) (para 96).
Schneider as modified by Brown fails to suggest the ceramic particles in the first layer and the ceramic particles in the second layer each have a size in the range of 1-100 μm.
Milanovska teaches glass substrates for use in appliances or displays with coatings that comprise ceramic particles with light scattering properties (abstract, para 72, 122-123, 183, fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the particles of Milanovska for the particles of Schneider MPEP § 2144.06 II).
Milanovska teaches the particles may have a diameter of 500 nm to 50 μm (para 68). This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Milanovska, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
 
(2) Response to Argument
I.	Brief Review of Application Prosecution History
The references applied in the Office Action (the “Applied References”) considered collectively disclose or suggest all of the features recited by Claims 6-11. Therefore, the rejection should be affirmed.

II.	Even if Combined as Proposed, the Combination of Schneider, Brown, and Milanovska Fails to Establish a Prima Facie Case of Obviousness of Claim 6
	Appellant contends that given that Schneider fails to disclose multiple glass layers and that Brown fails to disclose any ceramic particles in either of its glass sheets, it would not have been obvious to modify the teachings of Schneider to provide that “a concentration of ceramic particles in the second layer is lower than a concentration of 
	Brown suggests “[i]n another embodiment, LED strips or individual LEDs can be positioned around the perimeter of an exemplary panel to use the glass or laminate structure as a waveguide, dispersing light such that the glass panel glows. Thus, in such embodiments, portions or all of the glass or glass laminate panel can include diffusing mechanisms including coatings or the like to diffuse or otherwise alter incident light on one side of the glass or glass laminate panel thereby providing an altered or diffused refracted light” (para 40). Schneider teaches its embedded particles for scattering are akin to or structurally/functionally equivalent to coatings (i.e., the coatings or the like of Brown) (para 97). 
	Schneider further teaches the light scattering features may be located in select regions in order to generate an illuminated decorative pattern, such as picture, theme or design, on the surface of the glass sheet (para 67-68, 72, 97).
	Therefore, one of ordinary skill in the art at the time of invention would have known to adjust the location and concentration of the light scattering particles, on either sheet or layer or throughout the glass laminate panel per Brown, to optimize their effects. 

III.	The Office Action Relies on Invalid Reasons to Combine References
	Appellant contends that the backer sheet 152 of Schneider is for support, rather than light transmission; so even if modified by Brown to include glass, the backer sheet 152 of Schneider would still not receive light from the light source 118; hence, any 
In addition, the Appellant has one again failed to consider the totality of teachings of Schneider and Brown. Schneider teaches its glass panel may be used in a display, the light source may be that of an LED; and the backer could be that of glass or ceramic filled polymer, which one of ordinary skill in the art at the time of invention could have reasonably interpreted to mean a second layer comprising a glass body (para 71, 83, 106). Brown teaches its glass laminates may be used in displays or touch screens as well as have LEDs placed underneath the laminate to emit light through the panel (i.e., the backer of Schneider would also receive light from the light source) (para 37, 40, 41). 
	Therefore, Brown would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention adjusting the locations of the LEDs in the panel per the required application, e.g., the need to admit light through the glass laminate.
	Furthermore, Brown suggests “In another embodiment, LED strips or individual LEDs can be positioned around the perimeter of an exemplary panel to use the glass or laminate structure as a waveguide, dispersing light such that the glass panel glows. Thus, in such embodiments, portions or all of the glass or glass laminate panel can diffusing mechanisms including coatings or the like to diffuse or otherwise alter incident light on one side of the glass or glass laminate panel thereby providing an altered or diffused refracted light” (para 40). Schneider teaches its embedded particles for scattering are akin to or structurally/functionally equivalent to coatings (i.e., the coatings or the like of Brown) (para 97). 
	Schneider further teaches the light scattering features may be located in select regions in order to generate an illuminated decorative pattern, such as picture, theme or design, on the surface of the glass sheet (para 67-68, 72, 97).
	Therefore, one of ordinary skill in the art at the time of invention would have known to adjust the location and concentration of the light scattering particles, on either sheet or layer or throughout the glass laminate panel per Brown, to optimize their effects. 

IV. 	The Office Action Applies Impermissible Hindsight Reasoning
	Appellant contends that the Office Action attempts to (1) remedy Schneider’s deficient teachings with Brown with a first modification and (2) remedy the deficiencies of the first modification with a second modification based on the previously acknowledged deficient teachings of Schneider; so the Office Action fails to show why the artisan, viewing only the collective teachings of the references, would have found it obvious to selectively choose the claimed concentration in the second layer based on the teachings of Schneider when it is already conceded in the Office Action that Schneider fails to even disclose a second layer.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Appellant has failed consider the totality of teachings of the prior art of record. 
Schneider would have suggested or otherwise rendered obvious a glass sheet (i.e.,  composite article) comprising a first layer defining an outer surface of the composite article and comprising a first glass body and ceramic particles embedded within the first glass body (para 67-68, 72, 97). Schneider also suggests the use of a backer sheet (para 100); and that the composite articles may be used in architecture panels, display, or appliances (para 3).
Schneider fails to suggest a second layer adjacent to the first layer and comprising a second glass body. However, Schneider teaches its glass panel may comprise a backer that could be that of glass or ceramic filled polymer, which one of ordinary skill in the art at the time of invention could have reasonably interpreted to mean a second layer comprising a glass body (para 106). Schneider further teaches the composite articles may be used in architecture panels, display, or appliances (para 3).
Brown suggests a composite body comprising two glass sheets that may be used in architecture panels or displays (para 49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Brown, to use a glass sheet for the backer sheet of Schneider as a matter of design choice as suggested by the prior art of record. 
Brown further suggests “[i]n another embodiment, LED strips or individual LEDs can be positioned around the perimeter of an exemplary panel to use the glass or portions or all of the glass or glass laminate panel can include diffusing mechanisms including coatings or the like to diffuse or otherwise alter incident light on one side of the glass or glass laminate panel thereby providing an altered or diffused refracted light” (para 40). Schneider teaches its embedded particles for scattering are akin to or structurally/functionally equivalent to coatings (i.e., the coatings or the like of Brown) (para 97). 
	Schneider further teaches the light scattering features may be located in select regions in order to generate an illuminated decorative pattern, such as picture, theme or design, on the surface of the glass sheet (para 67-68, 72, 97).
	Therefore, one of ordinary skill in the art at the time of invention would have known to adjust the location and concentration of the light scattering particles, on either sheet or layer or throughout the glass laminate panel per Brown, to optimize their effects. 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

V.	Schneider Teaches Away from the Proposed Combination with Brown
	Appellant contends that Schneider teaches away from a separation of layers that forms seams or joints between such layers; and Schneider discloses that its single glass sheet 100 avoids such seams or joints. As such, the proposed modification to provide the glass sheet 100 and the backer sheet 152 of Schneider as separate light-transmitting sheets would introduce the very feature against which Schneider teaches; so Schneider teaches away from “a first layer defining an outer surface of the composite article and comprising a first glass body and ceramic particles embedded within the first glass body; and a second layer adjacent to the first layer and comprising a second glass body, wherein a concentration of ceramic particles in the second layer is lower than a concentration of the ceramic particles in the first layer,” as recited in Claim 6. This is not persuasive. 
Schneider teaches its glass panel may comprise a backer that could be that of glass or ceramic filled polymer, which one of ordinary skill in the art at the time of invention could have reasonably interpreted to mean a second layer comprising a glass body (para 106). Schneider further teaches the backers are attached to the surface of the glass sheet by bonding (para 105), i.e., a seam or joint, so the Appellant’s contention appears to be without considering the totality of the teachings of Schneider.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.